Per Curiam.

The judgment as to the defendant Johanna Engel should be affirmed, but it must be reversed as to the defendant Gustav Engel, as the evidence is not sufficient to justify the conclusion that he co-operated with his codefendant in the conversion for which the action was brought.
Judgment affirmed, with costs as to the defendant Johanna • Engel, and reversed as to the defendant Gustav Engel, and a new trial ordered, with costs to appellant to abide the event.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Judgment affirmed, with costs as to Johanna Engel, and reversed as to Gustav Engel, and new trial ordered, with costs ° appellant to abide event.